DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 and 42-45 are pending and currently under consideration for patentability.    
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/25/2021 and 6/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “essentially” in claim 1 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The conduit distribution has been rendered indefinite as a result. 
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The fluid flow cross section has been rendered indefinite as a result. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-13, 19-22, and 42-45 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bowers (US PGPUB 2021/0113755 A1).
Regarding Claim 1, Bowers teaches a working fluid treatment device (oxygenator, 10)(figures 2-5) for mass transfer between a working fluid and a first fluid exchange medium (paragraph 0059), and for mass transfer between the same working fluid and a second fluid exchange medium different from the first fluid exchange medium (paragraph 0059), wherein the working fluid treatment device comprises: 
a collective first fluid exchange medium inlet (gas inlet zone, 28) that admits the first fluid exchange medium (gas) into the working fluid treatment device (paragraph 0065) (figure 4 and 5); a collective second fluid exchange medium inlet (blood inlet, 12) that is fluidly separate from the first fluid exchange medium inlet (28), and that admits the second fluid exchange medium (blood) into the working fluid treatment device (paragraph 0065) (figure 3); and 
an integrated working fluid treatment chamber (gas-blood interface, 32), wherein the chamber includes a working fluid inlet (12 and 28)(figure 3); 
a working fluid outlet (blood outlet, 14) ; 
a first conduit group of first mass transfer conduits (fibres, 34A) disposed between the working fluid inlet (12, 28) and the working fluid outlet (14) (figure 4 and 5), the first conduit group (34A) having 
an entry end that receives the first fluid exchange medium (gas) into the first conduit group (34A) (paragraph 0076) (figure 4); and 
an exit end that discharges (exhaust, 40) spent first fluid exchange medium from the first conduit group, 
wherein the first conduit group (34A) performs mass transfer of a first substance with the working fluid when the first fluid exchange medium (gas) flows through the first conduit group (paragraph 0068); and 
a second conduit group (34B) (paragraph 0062) of second mass transfer conduits disposed between the working fluid inlet (12) and the working fluid outlet (14), the second conduit group (34B) having 
an entry end (28B) that receives the second fluid exchange medium (blood) into the second conduit group (34B) (Figure 4); and 
an exit end (40) for discharging spent second fluid exchange medium from the second conduit group (34B), wherein the second conduit group performs mass transfer of a second substance (blood) with the working fluid when the second fluid exchange medium (blood) flows through the second conduit group (34A) (paragraph 0076); 
wherein the first fluid exchange medium (28A) inlet is connected to the entry end of the first conduit group (34A) in order to collectively convey the first fluid exchange medium (gas) into all of the first mass transfer conduits of the first conduit group (34A) (figure 4) (paragraph 0068); 
the second fluid exchange medium inlet (12) is connected to the entry end of the second conduit group (34B) in order to collectively convey the second fluid exchange medium (blood) into all of the second mass transfer conduits (34B) of the second conduit group(34B) (figure 4) (paragraph 0076); 
the first conduit group (34A) and the second conduit group (34B) are arranged in the chamber (10) in- between the working fluid inlet (12 and 28) and the working fluid outlet (42 and 14) (figure 4) so that the working fluid, when travelling from the working fluid inlet (inlet-facing potting, 30) into the chamber and then through the chamber and then out of the chamber via the working fluid outlet(40) (paragraph 0070), flows around the first conduit group of first mass transfer conduits (34A) and the second conduit group of second mass transfer conduits (34B); and 
there is an essentially homogeneous conduit distribution (gas-blood interface, 32) (oxygenated blood) throughout the entire volume of the chamber so that the working fluid flow cross section remains substantially constant throughout the chamber (paragraph 0092) . 

Regarding Claim 2, Bowers teaches the working fluid treatment device of claim 1, wherein the first mass transfer conduits (34A) and the second mass transfer conduits (34B) are hollow semipermeable membrane fibers (paragraph 0059 and 0062).

Regarding Claim 3, Bowers teaches the working fluid treatment device of claim 2, wherein semipermeable membranes making up the semipermeable membrane fibers (34A and 34B) are liquid impermeable and either traversing-pore membranes traversed by open micropores for increased mass transfer across the membranes or diffusion membranes comprising a nonporous layer preventing long-term membrane wetting (paragraph 0059).

Regarding Claim 5, Bowers teaches the working fluid treatment device of claim 4, further comprising a single shared fluid exchange medium outlet (14) connected to the exit (14) and second fluid exchange media(blood) (paragraph 0092) (figure 10).

Regarding Claim 6, Bowers teaches the working fluid treatment device of claim 1,  further comprising a first fluid exchange medium outlet (40A) connected to the exit end of the first conduit group (40) that receives the spent first fluid exchange medium (exhaust), and a second fluid exchange medium outlet (14) connected to the exit end of the second conduit group that receives the spent second fluid exchange medium, wherein the second fluid exchange medium outlet (14) is fluidly separate from the first fluid exchange medium outlet (figure 10) (paragraph 0092).

Regarding Claim 7, Bowers teaches the working fluid treatment device of claim 1 , wherein the working fluid (blood), when travelling through the device, sequentially flows through the first conduit (34A) group and the second conduit group (34B) (paragraph 0092).

Regarding Claim 8, Bowers teaches the working fluid treatment device of claim 1, wherein, in operation, a first part of the working fluid flows through the first conduit group (34A), and, in parallel, a second part of the working fluid, different from the first part, flows through the second conduit group (34B) (figures 2 or 10).

Regarding Claim 10, Bowers teaches the working fluid treatment device of claim 1, wherein the first conduit group (34A) and the second conduit group (34B) are stacked one on top of the other (figures 2 or 10).

Regarding Claim 11, Bowers teaches the working fluid treatment device of claim 1, wherein each of the first conduit group (34A) and the second conduit group (34B) constitutes a bundle (figure 4) of hollow semipermeable membrane fibers (paragraph 0059 and 0062).

Regarding Claim 12, Bowers teaches the working fluid treatment device of claim 11, wherein each fiber bundle is an assembly of one or more layered fiber mats (paragraph 0104) (figure 11).

Regarding Claim 13 Bowers teaches the working fluid treatment device of claim 12, wherein the first conduit group (34A) and the second conduit group (34B) form one or more cuboid stacked fiber mats (paragraph 0104) (figure 10 and 11).

Regarding Claim 19 Bowers teaches the working fluid treatment device of claim 1, wherein the integrated working fluid treatment chamber further includes a third conduit group (exhaust lines, 42A and 42B) of heat exchange conduits for heat exchange between the working fluid and a heat exchange fluid (temperature control liquid, 18) (paragraph 0065).

Regarding Claim 20 Bowers teaches the working fluid treatment device of claim 1, wherein the device is adapted to treat blood as the working fluid, wherein the first conduit group (34A) is adapted to oxygenate the blood (paragraph 0092), and the second conduit group is adapted to deliver nitric oxide into the blood (paragraph 0087 and 0094).

Regarding Claim 21 Bowers teaches the working fluid treatment device of claim 1, wherein the device is adapted to treat blood as the working fluid, wherein the first conduit group (34A) is adapted to oxygenate the blood (paragraph 0092), and the second conduit group (34B) is adapted to deliver a narcotic agent into the blood.

Regarding Claim 22 Bowers teaches a method (paragraph 0018) of treating a patient during cardiopulmonary bypass surgery using the working fluid treatment device of claim 20 (Used in Extracorporeal perfusion and used in open heart surgeries, paragraph 003).

Regarding Claim 42 Bowers teaches the working fluid treatment device of claim 1, further comprising a single shared fluid exchange medium outlet (40) connected to the exit ends of the first conduit group (34A) and the second conduit group (34B) (figure 10) in order to receive the spent first fluid exchange media and the spent second fluid exchange media (paragraph 0061) (figure 2).

Regarding Claim 43 Bowers teaches the working fluid treatment device of claim 2, further comprising a single shared fluid exchange medium outlet (40) connected to the exit ends of the first conduit group (34A) and the second conduit group (34B) (figure 10) in order to receive the spent first fluid exchange media and the spent second fluid exchange media (paragraph 0061) (figure 2).

Regarding Claim 44 Bowers teaches the working fluid treatment device of claim 3, further comprising a single shared fluid exchange medium outlet (40) connected to the exit ends of the first conduit group (34A) and the second conduit group (34B) (figure 10) in order to receive the spent first fluid exchange media and the spent second fluid exchange media (paragraph 0061) (figure 2).

Regarding Claim 45 Bowers teaches a method (paragraph 0018) of treating a patient during cardiopulmonary bypass surgery using the working fluid treatment device of claim 21 (Used in Extracorporeal perfusion and used in open heart surgeries, paragraph 003).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US PGPUB 2021/0113755 A1).

Regarding Claim 4, Bowers teaches the working fluid treatment device of claim 3, wherein the semipermeable membranes making up the first mass transfer conduits (34A) are traversing-pore membranes (paragraph 0059), and wherein the semipermeable membranes making up the second mass transfer conduits (34B) are diffusion membranes (paragraph 0059)(not explicit). Though Bowers does not explicitly teach that the first mass transfer conduits are transverse pore membranes, separate from the second mass transfer conduits being diffusion membranes, Bowers does disclose that the mass transfer conduits can have both these properties.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the transfer conduits of Bowers such that the first are traversing- pore membranes, and the second are diffusion membranes in order to promote gas exchange to create a more homogeneous mixture (Bowers, paragraph 0059).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US PGPUB 2021/0113755 A1) in view of Maurer (DE 102009008601 A1)
Regarding Claim 9, Bowers teaches the working fluid treatment device of claim 1, however fails to teach wherein the first conduit group and second conduit group are interleaved. Maurer teaches a device for treatment of a biological fluid wherein the first conduit group and the second conduit group together constitute interleaved (page 7, paragraph 003) first and second mass transfer conduits that form a working fluid flow volume (page 7, paragraph 003) (figure 3). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the conduits of Bowers to interleave them similar to that disclosed by Maurer so that the individual inlets can be fed via a common supply of gas or oxygen (Maurer, Page 7, paragraph 003)

Regarding Claim 14, Bowers teaches the working fluid treatment device of claim 13, however fails to teach wherein the first conduit group and second conduit group flow in different directions. Maurer teaches wherein the first conduit group (first chamber, 3) defines a first fluid exchange medium flow direction (figure 3), and the second conduit group (second chamber, 7) defines a second fluid exchange medium flow direction (figure 3), and wherein the first flow direction and the second flow direction are set at an angle of 90 with respect to each other (figure 3). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the conduits of Bowers so that fluid flows in different directions similar to that disclosed by Maurer so that as a result, there is an enrichment of the blood with oxygen (Maurer: page 5, paragraph 9)

Claim 15-18 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US PGPUB 2021/0113755 A1) in view of McLevish (US PGPUB 2015/0174311 A1).
Regarding Claim 15, Bowers teaches the working fluid treatment device of claim 12. However, Bowers fails to teach wherein the device is a cylindrical wound fiber mat device. McLevish teaches a combination heat exchanger and oxygenator comprising a cylindrical wound fiber mat device (figure 2A and 10) (paragraph 0043).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiber mat device of Bowers to include cylindrical shape similar to that disclosed by McLevish  as to provide an aesthetically-pleasing appearance to the housing upon final assembly (McLevish, paragraph 0032) and so that edges do not interfere with the fibers. 

Regarding Claim 16, Bowers teaches the working fluid treatment device of claim 15. However, Bowers fails to teach wherein each fiber bundle a ring shaped or ring section shaped cross-section, and the fiber bundles are nested around a common central longitudinal axis. McLevish teaches wherein each fiber bundle (capillary bundles, 30 and 32) has a ring shaped or ring section shaped cross-section (figure 10), and the fiber bundles (30 and 32) are nested around a common central longitudinal axis (figure 10). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiber bundles of Bowers to include a ring-shaped cross section similar to that disclosed by McLevish as to provide an aesthetically-pleasing appearance to the housing upon final assembly (McLevish, paragraph 0032) and so that edges do not interfere with the fibers. 

Regarding Claim 17, Bowers teaches the working fluid treatment device of claim 11. However, Bowers fails to wherein the fibers in each fiber bundle have an open-loop shape. McLevish teaches wherein the fibers in each fiber bundle (32 and 30) have an open-loop shape (figure 10). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiber bundles of Bowers to include an open loop shape similar to that disclosed by McLevish as to provide an aesthetically-pleasing appearance to the housing upon final assembly (McLevish, paragraph 0032) and so that edges do not interfere with the fibers. 

Regarding Claim 18, Bowers teaches the working fluid treatment device of claim 17. However, Bowers fails to wherein the fibers of all the fiber bundles are looped around a common central longitudinal axis of the working fluid treatment device. McLevish teaches  wherein the fibers of all the fiber bundles (30 and 32) are looped around a common central longitudinal axis of the working fluid treatment device (figure 10). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fiber bundles of Bowers to include fiber bundles that are looped around a common central longitudinal axis similar to that disclosed by McLevish as to provide an aesthetically-pleasing appearance to the housing upon final assembly (McLevish, paragraph 0032) and so that the heat exchange works evenly throughout the device.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190099542 A1, US 20150246169 A1, US 4151088 A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/KATE ELIZABETH STRACHAN/               Examiner, Art Unit 3781                                                                                                                                                                                         
/ANDREW J MENSH/Primary Examiner, Art Unit 3781